Title: To Thomas Jefferson from Lucy Ludwell Paradise, 2 March 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


London, 2 Mch. 1790. She wrote last month “by the New York [packet] Capt. Domenick … to the care of Mr. John Beckley” to congratulate TJ and daughters on safe arrival in their native land. Thanks TJ “for the Many and great acts of friendship, and humanity” shown her and Mr. Paradise in Paris. Her distressed situation prevents her from showing gratitude except by letters. On arrival in England, she wrote to congratulate President Washington on his election “and  he … very politely Answered.” Hopes TJ will present their “Most respectful Compliments to the President and his Lady and family, and tell them We ever remember with gratitude their attentions to Us during our Short Stay with them at Mount Vernon. Would have sent a copy of the [list of] ministers sent by Portugal to European courts, but postage prevented “as every single Letter is a shilling.” Will send first copy to New York and second to Virginia in care of Col. Burwell or their steward. Chevalier de Freire send his compliments, “a Most Excellent, good, upright Man” who has the highest respect for TJ and would be happy to hear from him. Mr. Paradise “is perfectly Sober” and has been since his return to England “as Chevr. de Freire and Dr. Bancroft can say is true, as they are the Most intimate friends we have in this Country, and who, are almost, every day with Us.” The Royal Society has chosen Mr. Paradise “one of their Counsel.” Their friends hope he will be employed “by our Country in Europe and they have desired him to write, but he said the Subject was of such a delicate Nature, he could not.” He promises to write TJ.—In her last she told TJ that the money he advanced Mr. Paradise would be paid to his agent in London “from the Twenty Eight Hogs. of Tobacco” sent by their steward last autumn: they had given a similar order to their merchant to pay Dr. Bancroft “who had advanced Me Money for My Subsistance the time Mr. P. was in Paris.” Payment of these two debts will leave them “little, very little … to live upon until Our Steward Shall think proper to Make Us a good remittance. Could Your Excellency and our truly good President employ Mr. Paradise here so as to get a Salary to assist Us until all the Debts are paid, it would Make Me the happiest of Women. And if in heaven it is possible to see what Mortals do on Earth, My Dear Father Colo. Ludwell would certainly be rejoiced to see, that his only surviving Child was protected by that Country to which he himself and His Ancestors had rendered great Services. Had I been a Man, I would have done the Same, but I am a poor helpless Woman.” On Tuesday, 16 Feb. 1790 “and not before” she and Mr. Paradise signed the deed. Creditors say they are obliged to her for binding herself to pay their debts in case of his death: “that Gentleman is Now in a better State of health then when we were first Married.” She has followed TJ’s advice in everything since their return to England.—She will be ever grateful if TJ will write to Col. Burwell “and desire he will get the Debts of Lord Dunmore clearly Made out, what the Debt was for, and also, strongly attested that the people here shall not have a word to say, to the justness of the demand. If I pay the English their Debts, the English ought to pay Mine. I have another favour to ask of you, which is to have the kindness to tell me who are to pay Me for the Negroes the English took from My Estates in the time of the War. It would be doing me a great favour to let Me know what I am to expect from the Loan office, as in the year 1784 our Steward wrote to Us he had long before that year put into the Loan Office £26309.8 paper Curry.” She makes these requests because TJ promised to do all in his power to “give Me a clear insight into all My affairs” when he arrived in America.—“I wish greatly to have all My  Estates devided into farms and be let at £20 a year an hundred acres Virginia Money, and a proper person at a Salary of £150 Virginia Curry. a Year for to get the rents in, which Rents, to be paid every Three Months. My houses in Williamsburg want great attention to be paid them.—I shall never trouble Your Excellency with Such a Long Letter again, but a thing once well done, is twice done. The Estates to be devided into farms of 500 acres and let for Three, or Seven Years. This is the way they do in England, and the other reason is, that We should be able to know exactly what our Income would be for Certain a Year. I have a fine Estate and was it properly Managed, We should have a very handsome fortune to live upon. … I am fearful of having given Your Excellency a great deal of trouble therefore enough for the present.”—On Tuesday, 2 Mch. “is a General Call of the House of Lords, and Commons, concerning the Test Act. It is thought it will be carried through the House of Commons, but will be thrown out in the House of Lords. The Presbyterians are all anxious to see what will be the end of this business.”—“Mr. St. Andrée presents his respectful Compliments to you. Mrs. Cosway has desired her best Compliments also. This Lady is with child for the first time. She has been extremely ill, but is Now perfectly recovered and expects in a few Months to Ly in.” Weather has been extremely mild all winter. “All Your Friends, (for you have not an enemy I am certain in the World) grieve for your absence, and none More than Mr. Paradise and Myself who Love you with Sincerity.”
